NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       AUG 24 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 SERGIO JACOBO,                                    No.    14-73232

                    Petitioner,                    Agency No. A206-407-614

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         Sergio Jacobo, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for deferral of removal under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings, Garcia-

Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014), and review de novo due

process claims, Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010). We deny

the petition for review.

      Substantial evidence supports the BIA’s conclusion that Jacobo failed to

establish it is more likely than not he would be tortured by or with the consent or

acquiesce of a public official or other person acting in an official capacity if

returned to Mexico. See Garcia-Milian, 755 F.3d 1026, 1034 (9th Cir. 2014) (“[a]

government does not acquiesce in the torture of its citizens merely because it is

aware of torture but powerless to stop it”) (internal quotation and citation omitted).

Thus, we reject Jacobo’s contention that the BIA’s denial of his CAT claim

violated his due process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                       14-73232